DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 1-9 in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
1. This instant application was filed as a DIV over parent application no. 15/572,776, now U.S. Patent No. 10,968,426. However, the instantly claimed invention is of the same scope as the parent patent and thus and ODP rejection is appropriate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7-9, 11, 12, 15, 17 and 18 of U.S. Patent No. 10,968,426 in view of Lith et al. (2010, JBC, Vol. 285(52), pgs. 40800-40808).
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Claims
The claims are directed to:
A human stem cell that does not express one or more of MHC-I and MHC-II leukocyte antigens, wherein the cell expresses one or more tolerogenic factors.
The claims are directed to a composition using only nature-based product, i.e., a human stem cell that does not express one or more of MHC-I and MHC-II leukocyte antigens, wherein the cell expresses one or more tolerogenic factors, these nature-based products are analyzed to determine whether they have markedly different characteristics from any naturally occurring counterpart(s) in their natural state. In this regard, the disclosed cells exist entirely in nature (e.g., same genotype and phenotype and structure). The claims thus encompass cells that are identical In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed stem cell does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.
	The art teaches that the claimed stem cell set forth in claims 8 and 9 encompasses naturally occurring cancer stem cells. Specifically, Tomaso et al. (2010, Clin. Cancer Res., Vol. 16(3), pgs. 800-813) teach that cancer stem cells isolated from glioblastoma patients lack expression of MHC-I (HLA-A, HLA-B and HLA-C) and MHC-II leukocyte antigens (pg. 805 col. 2, pg. 806 col. 2 parag. 2, Table 3 and Supplementary Figure 3) and express tolerogenic factors such as PD-1 and CTLA-4 (pg. 808 col. 2 parags. 2-3).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed population comprises naturally occurring products (judicial exceptions), in the instant case these naturally occurring products are stem cells. It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cells are capable of being differentiated into or used for. In this case only a stem cell is examined with respect to their status as judicial exceptions. 
With regards to Step 2B, the claims do not recite any limitation that offers significantly more than the judicial exception. The claimed stem cells are not claimed or shown to provide improvements to another technology or technical field, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or  reduction of the judicial exception to a different state or thing, adding a specific limitation, other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a 
The only factors which can be examined under 101 in the claimed stem cell are recited in the claim i.e. lack of expression of HLA-A, HLA-B and HLA-C and expression of PD-L1. How the stem cells were obtained and the knowledge of using them are not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed composition are naturally-occurring products and thus remain judicial exceptions.
Accordingly, the stem cells in claims 1-3 and 6-9 lack a disclosed or claimed structural feature that distinguishes the claimed product from the judicial exception. Therefore, claims 1-3 and 6-9 are not directed to patent eligible subject matter under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell D. (WO 2013/158292 A1, published 10/24/2013).
Russell teaches a stem cell deficient in expression of MHC-I and MHC-II antigens relative to a wild-type stem cell (parags. 30, 43 and 82).
	Regarding claim 9, Russell teaches that the stem cell can express HLA-G (parag. 14)
	Thus the teachings of Russell clearly anticipate the invention of claims 1, 2, 8 and 9.

Conclusion
No claims are allowed. Claims 3-7 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/DAVID A MONTANARI/Examiner, Art Unit 1632